DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 presented on 02/25/2022, which have been refiled on 10/20/2022, are currently pending and under examination.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 in the reply filed on 10/20/2022 is acknowledged.  The traversal is on the ground(s) that a search of all claims does not pose undue burden on the Examiner.  This is not found persuasive because reasons for search burden have been set forth on page 3 of the Restriction/Election requirement mailed on 08/22/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amount of water in the reaction mixture of step 2a) is rendered indefinite by the use of the term “substantially”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (Boyd, A. J. et al. International publication WO2017/134051A1) in view of Oh (Oh, S-H. et al. International publication WO2019/022485A1).
Regarding claims 1, 3-4, 18 and 20, Boyd teaches on pages 5-6 a process for preparing osimertinib of formula (II) or salt thereof:

    PNG
    media_image1.png
    197
    282
    media_image1.png
    Greyscale

the process comprising 
reacting a compound of formula (III) or salt thereof

    PNG
    media_image2.png
    199
    268
    media_image2.png
    Greyscale

with hydrogen in the presence of an acid and palladium and/or platinum based catalyst to form a compound of formula (I) or salt thereof (equivalent to step (2a)):

    PNG
    media_image3.png
    201
    303
    media_image3.png
    Greyscale


reacting compound of formula (I) with acrylic acid derivative or precursor, followed by treatment with base to obtain osimertinib of formula (II) (equivalent to steps (2b) and (3)), and
optionally formation of a pharmaceutically acceptable salt thereof of formula (II) (equivalent to step ((4)).
Furthermore, Boyd teaches that the acrylic acid derivative or precursor is selected from acryloyl chloride or 3-chloropropynoyl chloride (page 14, ll. 26-27 and page 15, ll. 13 and 20). 
Regarding claims 2 and 19, Boyd teaches that the acid salt forming is methanesulfonic acid (page 10, line 14).
Regarding claim 5, Boyd teaches that the palladium-based catalyst is palladium-on-carbon (page 4, line 10).
Regarding claims 6-7, Boyd teaches that the compound of formula (III) or salt thereof with hydrogen is conducted in the presence water or water and water-miscible solvent, wherein the water-miscible solvent is as follows (page 12):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Regarding claims 9-10, Boyd teaches that the reaction with hydrogen is conducted at a temperature in the range from 40 to 60°C, such as 45 to 55°C, such as 50°C (page 14, ll. 1-2).
	Regarding claim 17, Boyd teaches that the pharmaceutically accepted salt of compound of formula (II) is a mesylate salt (page 16, ll. 4-5).

	Regarding claims 1, 13-14 and 20, while Boyd teaches the reaction of compound of formula (I) with 3-chloropropanoyl chloride (equivalent to step (2b)), the reference fails to provide the details of conducting the reaction and fails to teach that the reaction is conducted with base (claim 1) or specifically with NaHCO3 (claim 20). 
	Oh fails to further teach the limitation of the claims 12 and 15-16.
However, the deficiencies are cured by Oh.
	Regarding claims 1, 13-14 and 20, Oh teaches the following reaction where a compound that comprises aniline group as compound of formula (I) as Boyd is reacted with 3-chloropropanoyl chloride (from reaction scheme 2 on page 8):

    PNG
    media_image5.png
    126
    528
    media_image5.png
    Greyscale

Oh teaches that the reaction is conducted in the presence of one or more base(s), among the listed is sodium bicarbonate (page 9, para [51]).
Regarding claim 12, Oh teaches that the reaction can be conducted in the presence of solvent or mixture of solvent, among which is selected from water and same organic solvents used as in step (2a) of Boyd (page 9, para [51]).
Regarding claims 15-16, Oh teaches that the reaction maybe carried preferably at a temperature in the range of from 0 to 30°C (page 10, para [51]).

Accordingly, since Boyd does not present any reaction details of reaction step (2b) other than the use of compound of formula (I) and 3-chloropropionyl chloride as reactants, a skilled artisan would have been motivated to use the reaction reagents, solvents and conditions of Oh that teaches a similar reaction in the reaction step (2b) of Boyd with a reasonable expectation of success in obtaining osimertinib as the final product.

Regarding claims 1, 11 and 20, Boyd fails to teach that reactions equivalent to steps (2a) and (2b) are conducted in one-pot (claims 1 and 20) and without isolation of formula (I) (equivalent to the claimed formula (III)). However, Boyd in example 2 teaches that after reaction step (2a) (hydrogenation step) is conducted, the metal catalyst is filtered and HPLC analysis was conducted. In view of HPLC data (table on page 69), compound of formula (I) (AZD9291 Aniline and equivalent to the claimed compound of formula (III)) is obtained at really high purity when using most of metal catalysts without the formation of byproducts AZD Nitrodiamine and AZD9291 Aniline Hydroxy. Furthermore, the solvents used in this example are the same as the solvents used in the reaction of Oh (reaction step (2b)). Thus, a skilled artisan would have been motivated to conduct the reaction steps (2a) and (2b) in one-pot without isolation of the product because the compound of formula (I) (equivalent to the claimed formula (III)) is produced in Boyd at high purity. 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to prepare osimertinib of formula (I) or a salt thereof as instantly claimed in view of the combination of Boyd and Oh.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (Boyd, A. J. et al. International publication WO2017/134051A1) in view of Oh (Oh, S-H. et al. International publication WO2019/022485A1) as applied to claim(s) 1-7 and 9-20 above, and further in view of Wang (Wang, Y. et al. Patent number CN108623567A).
The teachings of Boyd and Oh have been set forth above.
Regarding claim 8, the combination of the above references fails to teach the reaction mixture that is substantially free of water. However, Wang teaches the same reaction as claimed step (2a) (see step (3) of Wang) and that the reaction mixture is free of water as the reaction is conducted in the presence of non-water solvent selected from one or more of methanol, ethanol, isopropanol and ethyl acetate ([0027]). Thus, replacing the solvent of Boyd with that of Wang, a skilled artisan would have a reasonable expectation in arriving at claim 8.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to prepare osimertinib of formula (I) or a salt thereof as instantly claimed in which reaction step (2a) is conducted in the presence of solvent that is substantially free of water in view of the combination of Boyd, Oh and Wang.

Conclusion
Claims 1-20 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759